Citation Nr: 0612165	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  03-32 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle injury. 

2.  Entitlement to service connection for residuals of a head 
injury, to include headaches. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from October 1975 to March 
1978.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied service connection for 
residuals of a right ankle injury and for residuals of a head 
injury, to include headaches.  
 
The Board remanded the case in November 2004 for additional 
development.  That development has been accomplished and the 
case is once again before the Board for review. 


FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  The veteran does not have residuals of a right ankle 
injury as a result of service. 

3.  The veteran does not have residuals of a head injury, to 
include headaches, as a result of service.


CONCLUSIONS OF LAW

1.  Residuals of a right ankle injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West Supp. 2005); 38 C.F.R. §§ 3.303 (2005).

2.  Residuals of a head injury, to include headaches, were 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for residuals of a 
right ankle injury as well as residuals of a head injury, to 
include headaches.  In the interest of clarity, the Board 
will initially discuss whether these issues have been 
properly developed for appellate purposes.  The Board will 
then address the issues on appeal, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have essentially 
been met in this case, and that no prejudicial error has 
resulted in any identified deficiencies in that notice.  

The veteran was informed of the evidence needed to 
substantiate his claims by means of a letters by the RO dated 
in May 2003 and  July 2003, as well as a letter by the 
Appeals Management Center (AMC) dated in January 2005.  These 
letters provided the veteran with information about the new 
rights provided under the VCAA, including the furnishing of 
forms and notice of incomplete applications under 38 U.S.C.A. 
§ 5102, providing notice to claimants of required information 
and evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  VA informed the veteran 
of the evidence it already possessed, described the evidence 
needed to establish the veteran's claim, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on the latter two elements, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, as the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claims, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

In addition, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  In this 
case, the Board finds that the RO fulfilled its duty to 
obtain all relevant evidence with respect to the issues on 
appeal.  The Board notes that there does not appear to be any 
outstanding medical records that are relevant to this appeal, 
as the RO obtained all VA medical records identified by the 
veteran and his representative.  The veteran was also 
afforded appropriate VA examinations which addressed the 
etiology of the claimed disabilities on appeal.  Accordingly, 
the Board finds that no further action is necessary to meet 
the requirements of the VCAA.

II.  Residuals of a Right Ankle Injury

The veteran claims that he sprained his right ankle while on 
active duty and that he currently has a residual right ankle 
disability.  For the reasons set forth below, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In 
addition, certain chronic diseases, such as arthritis, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2005).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection can also be established when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such a condition.  Such evidence must 
be medical unless it relates to a condition as to which lay 
observation is competent.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  See 38 
C.F.R. § 3.303(a). 

If the chronicity provision is not applicable, a claim may 
still be established if the condition observed during service 
or any applicable presumption period still exists, continuity 
of symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In this case, the veteran's service medical records show that 
he was seen in January 1977 for a right ankle injury after 
jumping off a rock on the beach.  X-rays were normal, showing 
no bone or soft tissue abnormality.  The veteran's right 
ankle was placed in a cast.  The veteran was seen again in 
March 1977 for complaints of pain and swelling in his right 
ankle after playing basketball.  However, X-rays of the right 
ankle were normal.  The remainder of the veteran's service 
medical records made no further reference to right ankle 
problems.  Thus, no chronic right ankle disability was shown 
in service. 

VA outpatient treatment records dated from 2002 to 2003 show 
treatment for pain and swelling in the veteran's right ankle.  
A January 2003 report listed a diagnostic assessment of right 
ankle sprain/questionable fracture.  X-rays performed in May 
2003 were normal.  The Board notes that none of these records 
includes a medical opinion concerning the etiology or date of 
onset of the veteran's right ankle sprain.  While a January 
2003 report include the veteran's statement that his right 
ankle pain began in service, the Board emphasizes that 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional comment by that 
examiner, does not constitute competent medical evidence.  
Leshore v. Brown, 8 Vet. App. 406, 409 (1995).

Pursuant to the Board's remand, the veteran was afforded a VA 
examination in August 2005 to determine whether he had a 
current right ankle disability as a result of his in-service 
injury.  After reviewing the claims file and examining the 
veteran's right ankle, the examiner concluded that "the 
ankle joint overall seems to be pretty normal."  The 
examiner therefore requested an MRI.  In a September 2005 
addendum report, the examiner noted that an MRI of the 
veteran's right ankle was totally normal.  Thus, no diagnosis 
pertaining to the right ankle was provided.

Since it thus appears that the veteran does not have a 
current right ankle disability, service connection must be 
denied.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 
F.3d 1328, 1332 (1997) (holding that compensation may only be 
awarded to an applicant who has a disability existing on the 
date of the application, and not for a past disability.); 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of the presently claimed disability, there 
can be no valid claim).

Even assuming for discussion purposes that the veteran does 
have a diagnosed right ankle disability, the preponderance of 
the evidence is against a finding that it is related to 
service.  In this regard, the Board notes that the veteran's 
right ankle sprain in service apparently resolved and that he 
was not treated for right ankle pain until 2002, 
approximately 24 years after his separation from active duty.  
Moreover, the VA examiner in September 2005 stated that "I 
do not feel that his recurrent problem with his ankle is 
related to his sprain in 1976, due to the fact that for 
several years after the sprained ankle, he was totally normal 
and he has totally normal activity."  

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim for service 
connection for residuals of a right ankle injury.  Despite 
the veteran's statements that he suffers from a right ankle 
disability as a result of an in-service injury, the veteran 
is not competent to express a medical opinion on this issue.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (laypersons are 
not competent to render medical opinions).  Hence, the appeal 
is denied.

III.  Residuals of a Head Injury, to Include Headaches

The veteran claims that he currently suffers from headaches 
as a result of having been hit in the head with a brick while 
on active duty.  For the reasons set forth below, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim. 

The veteran's service medical records include an October 1975 
examination report in which the veteran reported a history of 
head trauma at the age of 8 with no sequela.  The service 
medical records also confirm that the veteran was seen in 
January 1976 for a laceration on the right side of his head.  
It was noted that his head hit a wall during an assault.  
However, there was no indication that the veteran lost 
consciousness.  A physical examination revealed that the 
veteran's gait was intact and that he was oriented times 
three.  The laceration was sutured.  The veteran was seen 10 
days later to have the four sutures removed, at which time no 
complaints of headaches were reported.  The remainder of the 
veteran's service medical records, including a December 1977 
separation examination report, made no reference to headaches 
or other residuals of head trauma.  Thus, a chronic 
disability due to residuals of head trauma was not shown in 
service. 

In addition, a VA examiner in August 2005 reviewed the claims 
file and examined the veteran before determining that the 
veteran's headaches were "not caused by or a result of 
reported head injury in service."  The examiner based his 
opinion on the fact that there were no residuals noted after 
the injury, that a neurological examination was normal, that 
the veteran initially indicated that he did not know when his 
headaches started (although he finally stated within one year 
of discharge after pointed questioning); and that there was 
no medical treatment for headaches.  The examiner then 
indicated that the veteran's headaches were related to 
polysubstance abuse, including alcohol, cocaine, and 
marijuana. 

Therefore, since no medical evidence indicates that the 
veteran's headaches are related to service, the preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for residuals of a head injury, to 
include headaches.  Unfortunately, the veteran's lay 
statements, alone, are insufficient to prove his claim.  See 
Grottveit and Espiritu v. Derwinski, both supra.  
Accordingly, the appeal is denied.


ORDER

Service connection for residuals of a right ankle injury is 
denied. 

Service connection for residuals of a head injury, to include 
headaches, is denied. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


